department of the treasury internal_revenue_service washington d c oct number release date cc tege eoeg et1 - cor-140358-01 uilc memorandum for director internal_revenue_service center kansas city mo attn entity control from subject office of division counsel associate chief_counsel tax exempt and government entities cc tege eoeg et1 - cor-140358-01 railroad retirement act tax status in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with its opinion that coverage of the following business terminated effective date we have reviewed the opinion of the rrb and based upon the information submitted to the rrb we also conclude that coverage of terminated effective date please take the appropriate action regarding this business cc will e mcleod
